Citation Nr: 1614652	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from October 1951 to June 1953 and from February 1956 to February 1960. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In March 2012, the Board promulgated a decision which denied the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 memorandum decision, the Court reversed that portion of the Board's decision finding that the duty to assist was satisfied, vacated the March 2012 Board decision, and remanded the matter for further proceedings consistent with the decision.  

In March 2014 and October 2014, the Board remanded the case for further development.  In December 2015, the case was returned to the Board for additional appellate consideration.  

The record also shows that in October 2015, the Veteran submitted a claim for service connection for depression to include as secondary to service-connected bilateral hearing loss.  The RO obtained additional relevant evidence and denied service connection for depression in January 2016.  Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).  Moreover, in February 2016, the Veteran's representative noted that the Veteran's claim should be read as including other psychiatric disorders reasonably raised by symptoms and information obtain in support of the claim.  The representative waived consideration of new evidence by the agency of original jurisdiction.  Therefore, as the Board has jurisdiction of the claim for service connection for an acquired psychiatric disorder, whatever the diagnosis and theory of entitlement, and as consideration of new evidence by the AOJ has been waived, the Board will proceed to adjudicate the claim based on the entire record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran participated in combat action in Korea and the traumatic events reported by the Veteran are presumed to have occurred. 

2.  There is competent evidence of current psychiatric disorders, best diagnosed as major depression, NOS, cognitive disorder, NOS, and sleep disorder but not PTSD. 

3.  The Veteran's major depression, NOS, cognitive disorder, NOS, and sleep disorders first manifested many decades after active service and are not caused or aggravated by any aspect of service including combat events or as secondary to service-connected bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).  

The RO provided adequate notice in September 2007- prior to the initial RO decision- that addressed all required elements for service connection including the Veteran's and VA's respective responsibilities to obtain relevant evidence and how VA assigns disability ratings and an effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Relevant to the recent contention that service connection for depression is secondary to service-connected bilateral hearing loss, the Veteran submitted the claim using VA Form 21-526 EZ that contains notice of the criteria for service connection on a secondary basis.  

Pursuant to VA's duty to assist in the development of a claim, VA has associated with the Veteran's claims file service treatment and personnel records, VA treatment records through May 2014, identified or submitted private treatment records, and lay statements by fellow soldiers.   38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  In accord with the Court's June 2013 memorandum decision, the RO sent correspondence in March 2014 and December 2014 which specifically requested that the Veteran authorize the recovery of clinical records from Dr. D. Fernandez Demorizi.  No response was received.   The duty to assist is not "one-way", and if a claimant wants help, he cannot passively wait for it in those circumstances where other sources may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran was afforded a VA examinations and medical opinions relevant to his mental health in August 1998 in conjunction with an earlier claim, and in January 2008, May 2014, December 2014, and January 2016 in conjunction with the instant claim.  The Board finds that, in aggregate, the examinations and opinions are adequate because they were based on consideration of the appellant's prior medical history, lay statements, and addressed the nature of the disorders and their etiology in sufficient detail.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In March 2014 and October 2014, the Board remanded the claim to obtain additional medical examinations and opinions, and to provide the Veteran the opportunity to specifically authorize the recovery of clinical records of private psychiatric care.  As noted above, the RO provided the opportunity to authorize the recovery of private records and provided VA examinations.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998): D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Although the Veteran had requested the opportunity to testify before a Decision Review Officer at the RO, in December 2009, he cancelled his scheduled hearing and has not since asked to be rescheduled.  Accordingly, the Board finds that he has waived his hearing request.
 
The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran served as a U.S. Army infantryman including combat service in Korea in 1952-53.  He was awarded the Combat Infantryman's Badge.  The Veteran also served in peacetime in the U.S. Navy.  He contended in a July 2007 claim, in an August 2009 substantive appeal, and in several written statements that he experiences PTSD and other psychiatric disorders caused by traumatic events in combat.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in relevant part, only psychoses as defined in 38 C.F.R. § 3.384 (2015) are considered chronic disabilities for this purpose.  None are present in this case. 

Service connection for PTSD requires medical evidence diagnosing the disorder; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD requires that a Veteran have been exposed to a traumatic event, and that he experienced a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See American Psychiatric Association's  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)(DSM-IV).  [Parenthetically, when a case is certified to the Board on or after August 4, 2014, a diagnosis of an acquired psychiatric disorder must be in accordance with the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  38 C.F.R. § 4.125(a); see 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).  As this case was certified to the Board in November 2009, the DSM-IV applies].   
The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD in part depends upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In this case, the Veteran's service personnel records and supporting credible statements from the Veteran and fellow soldiers establish the occurrence of traumatic events in combat in Korea.  

Although the Veteran contended that he has PTSD caused by events in combat, the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Although the Veteran experienced several traumatic events in combat, service connection for PTSD must be denied because the Veteran has never been diagnosed with PTSD, and service connection for other disorders, discussed further below, must be denied because they first manifested after service and are not caused by any aspect of service (disease or injury) or by service-connected bilateral hearing loss.   

In an August 1998 VA examination, the Veteran reported that he had never before sought psychiatric treatment.  He stated that he sought service connection for a nervous condition because he was prompted to do so by a Federal employee, but he truly only wanted service connection for dental problems.  A VA psychiatrist noted that the Veteran had Army and Navy service followed by several decades of work as a supervisor for the Postal Service.  The psychiatrist noted the Veteran's very vague complaints about anxiety and dreams related to Korea in which he found himself suddenly lost and unable to find his regiment.  On examination, the psychiatrist noted no mental health abnormalities and no psychosocial stressors.  The psychiatrist diagnosed no specific mental disorder.  

The Veteran next underwent a VA PTSD examination in January 2008.  Another VA psychiatrist noted a review of the Veteran's claims file and medical history including the absence of any outpatient or inpatient mental health treatment.  The Veteran reported insomnia since Korean service and dreams of getting lost at war but denied depression, anxiety, or psychotic symptoms.  However, he did report feeling sad for having to kill an enemy soldier.  After performing a mental status evaluation, the examiner diagnosed sleep disorder, insomnia type.  The psychiatrist also noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  

The Veteran submitted a February 2010 letter from a private psychiatrist, Dr D. Fernandez.  Dr. Fernandez stated that she treated the Veteran since May 2009 and that his DSM-IV diagnosis was "296.33," corresponding to major depressive disorder, recurrent, severe without psychotic features.  DSM-IV, 169 (1994).  

In March 2012, the Board denied service connection for an acquired psychiatric disorder because the Veteran had not been diagnosed with PTSD and because other disorders, specifically insomnia and major depressive disorder, did not manifest during or for many years after active service.  In June 2013, the Court vacated the decision because the Board did not provide an adequate reason and basis for not providing the Veteran with another examination for the sleep disorder.  Although VA had advised the Veteran of the opportunity to identify or submit records of private medical care, the Court vacated the decision because VA did not specifically request that the Veteran authorize the recovery of records from Dr. Fernandez.  In March 2014 and October 2014, the Board remanded the claim to comply with these instructions and to obtain current VA outpatient treatment records.   

As noted above, the Veteran did not respond to March 2014 and December 2014 VA requests for authorization to obtain clinical records from this psychiatrist.  

VA outpatient treatment records date from April 2008 to May 2014.  The Veteran first sought VA mental health care in May 2010.  A VA psychiatrist noted that the Veteran had combat service in Korea and his reports of flashbacks and nightmares of this experience more than 50 years ago but that he went on with his life.  He reported the onset of chronic anxiety, sadness, and insomnia which worsened when his wife died two years earlier.  He reported receiving treatment from Dr. Fernandez that included medication for depression and insomnia.  There was no mention of specific events associated with the current symptoms.  The VA psychiatrist diagnosed depression, NOS, and cognitive disorder, NOS. 

The Veteran continued to be evaluated periodically at the VA mental health clinic from May 2012 to May 2014, receiving the same diagnoses and medications.  There is no record of individual or group counseling.  Although the attending clinicians noted that the Veteran had combat service in Korea and experienced war memories and dreams, there was no mention of specific events with a clear association of these events to the current symptoms.  The clinicians continued to diagnose depression, not otherwise specified (NOS), and cognitive disorder, NOS. 

In February 2013, a private internal medicine physician, Dr. Bangdiwala, noted on a prescription form that he had been treating the Veteran since 2010 and that the Veteran had major depression and PTSD.  He did not indicate that he had clinically diagnosed or was providing treatment for the psychiatric disorders.  The physician noted the Veteran's belief that the disorders were caused by the stress of wartime service in Korea, but the physician did not provide his own opinion. 

In May 2014, a VA psychiatrist noted a review of the paper and electronic claims files and noted that these diagnoses were distinct disorders but were often co-occurring.  The Veteran confirmed that he did not receive mental health care on active duty but first sought care for depression from Dr. Fernandez in 2012 or 2013.  The Veteran reported that he had to kill an enemy soldier in combat in Korea.  The psychiatrist noted that this experience satisfied the PTSD diagnostic criterion for a traumatic event but that the Veteran presented symptoms of depressed mood and mild memory loss that did not satisfy any other criteria.  The psychiatrist found that the Veteran did have cognitive and depressive disorders but that neither disorder arose from military service because they manifested more than 50 years after the combat service.  In December 2014, the psychiatrist provided an addendum opinion to address the sleep disorder.  The psychiatrist noted that the service records were silent for any sleep deficits.  Citing unspecified information from the National Sleep Foundation, he found that in this Veteran's case, the physical changes associated with aging also change sleep patterns so that having difficulty falling asleep and trouble staying asleep is a part of the Veteran's normal aging process.  

In January 2014, a VA psychiatrist noted a review of the electronic claims file, summarized the history of mental health treatment and diagnoses, and examined the Veteran.  The psychiatrist noted that no mental health disorder was found in 1998 and the Veteran's report of initial private psychiatric care was in 2013 with a subsequent diagnosis of cognitive disorder by VA clinicians.  The psychiatrist referred to unidentified literature and found that there was no direct psychological consequence between the Veteran's service-connected impaired hearing and the established mental health disorders.  

The Board finds that service connection for PTSD is not warranted.  There is ample evidence that the Veteran was in intense combat action in Korea, and the Board finds that his descriptions of these events provided to VA examiners and in statements in the file are credible and that these events occurred.  However, the weight of competent evidence is that the Veteran's symptoms and limitations do not meet the diagnostic criteria for PTSD and did not do so at any time during the period of the appeal.  The private internal medicine physician in February 2013 noted that the Veteran experienced PTSD but did not indicate that he had made that diagnosis or provided treatment and noted only the Veteran's belief that it was caused by combat events.  The Veteran's private psychiatrist did not diagnose PTSD.  All VA attending psychiatrists and examiners found that the Veteran's psychological response to the events did not meet the diagnostic criteria.  Therefore, the first element of service connection has not been met.  

For his part, the Veteran is not competent to offer his own diagnosis of a mental condition.  The only possible contemporaneous medical diagnosis was the reference to PTSD by the private internist which is outweighed by all other clinicians and examiners.  

The Board further finds that service connection for major depression, NOS, and for cognitive disorder, NOS, is not warranted.  The Veteran was diagnosed with depression by his private psychiatrist and with depression, cognitive, and sleep disorder by VA outpatient clinicians and examiners.  Therefore the first element of service connection for these disorders is met.  

However, the weight of competent medical evidence is that the disorders arose many decades after service.   There is competent lay evidence of feelings of sadness and insomnia associated with combat deaths and injuries that the Veteran reported since returning from service and that worsened after the death of the Veteran's spouse.  On the other hand, the Veteran was able to serve in the U.S. Navy for several years, and records of this service are silent for any such symptoms.  The Veteran also had a successful civilian career for many decades.  On one examination, he confirmed that he had not received mental health treatment until 2012 or 2013 and reported to clinicians that his symptoms did not worsen until after the death of his spouse.  The examiners and the Board do not rely solely on the absence of records of treatment. The Veteran's reports were considered by examiners who found that, although the memories of combat may have existed, they did not rise to the level of a diagnosed psychiatric disorder.  Therefore the Board finds that depression, cognitive disorder, and sleep disorder at a diagnostic level did not manifest earlier than 2010, the date that the private internist noted his earliest date of care for the Veteran.  Therefore the second element of service connection for these disorders is not met.  
 
Finally the Board finds that the Veteran's depression, cognitive, and sleep disorders are not caused or aggravated by any aspect of active service including the combat trauma or by service-connected bilateral hearing loss.  Although VA clinicians took note of the Veteran's combat service and mentioned his reports of sadness, flashbacks and nightmares, their detailed assessments and diagnoses warrant less probative weight because they did not clearly attribute the cause and onset of the depression, cognitive, and sleep disorders to these events.  Moreover, combat, sadness, flashbacks and nightmares are not disease or injuries, necessary to have occurred in service in order to establish service connection for disability other than PTSD.  The Board places greater probative weight on the assessment and opinions of the competent VA examiners in 2008, 2014, and 2016 who noted a review of the entire history, considered the Veteran's lay statements and the records of VA treatment, examined the Veteran, acknowledged the diagnoses, but found that the disorders were not caused by events in service or by hearing loss, and in the case of sleep dysfunction, was caused by the aging process.  Again, the examiners and the Board do not solely rely on the absence of records of treatment, but also on the examiner's opinion that the memories of the combat experiences and the Veteran's responses to them did not cause the current depressive, cognitive, hearing impairment, and sleep disorders.  There are no competent opinions to the contrary.  Therefore, the third element of service connection is not met.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


